Title: To Thomas Jefferson from John Hopkins, 15 October 1793
From: Hopkins, John
To: Jefferson, Thomas



Sir
Richmond October 15th 1793
 
I received your favor of the 10th. too late to Comply with its Contents by the post last Monday, but I now enclose you two Statements of the different species of Stock standing on the Books of my Office, to the Credit of William Short esquire—of the Quarterly amount of Interest payable thereon, and the payments thereof which have been made by me, in Conformity to a power of Attorney from Mr. Short, in favor of Mr. James Brown of this City.
It will then be perceived that although you have a general power from Mr. Short to transact his business, yet the one alluded to in favor of Mr. Brown was made for the special purpose of receiving the Interest as it accrues on the public Stock belonging to Mr. Short, which power is filed in my office, as a voucher for the payment—and which is the only mode authorizing such payment. So long as the Stock in question remains on the Books of Virga., the Interest will be payable here—and not in Philadelphia, but it can be removed from hence to the Books of the Treasury, when required, in which case the accruing Interest will be paid there. I have the honor to be most respectfully Sir Your very obedient Servant

Jno: Hopkins
 
